Citation Nr: 1513050	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an effective date prior to October 30, 2007, for the award of service connection for a lumbar spine disability, to include as secondary to service-connected thoracic disability.
 
2. Entitlement to an effective date prior to October 30, 2007, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David A. Tuggle, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1979.

This claim is on appeal from March and April 2009 rating decisions (RD) by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in August 2013, at which time the Board issued a decision outlining the complicated procedural history of the matter.  In doing so, the Board explained that the issue on appeal is most accurately characterized as entitlement to an earlier effective date (EED) for the award of service connection for a lumbar spine disability claimed as secondary to service-connected thoracic (T7) compression fracture residuals.

In the August 2013 decision, the Board denied both claims on appeal.  The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in August 2014 approving a joint motion for remand (JMR) by the Veteran and the VA Office of General Counsel (herein after "the parties").  The parties requested in the JMR that the Board decision be vacated and that the issues listed above remanded back to the Board for further adjudication.  The appeal is presently before the Board for action consistent with the discussion set forth in the JMR. 

The issue of entitlement to an effective date prior to October 30, 2007 for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A May 24, 2006 correspondence from the Veteran's service organization representative to the RO constituted an informal claim to reopen a claim of entitlement to service connection for a lumbar spine disability.


CONCLUSION OF LAW

The criteria for an effective date of May 24, 2006, for the award of service connection for a lumbar spine disability, to include as secondary to service-connected thoracic spine disability, have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.104, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the parties to the JMR reached an agreement that the Board provided an inadequate statement of reasons or bases in finding that a May 24, 2006 statement from the Veteran's representative was not a claim.  Ultimately, the parties' agreed in the JMR that "the Board did not 'interpret the appellant's submissions broadly' in determining whether [the Veteran] 'asserted the claim expressly or impliedly.'"

The parties JMR is narrow in scope.  With regard to this issue, the parties did not identify any other basis for remanding the matter.  Moreover, the parties stated that "On remand, [the Veteran] will be free to submit additional evidence and argument on the questions at issue and the BVA must seek any other evidence  that it concludes is necessary to the timely resolution of the claim."  On remand, the Veteran's attorney submitted a brief in October 2014.  It does not set forth any additional arguments or identify any further evidence needed to resolve the appeal.  Rather, it was limited in scope to reiterating the reasons for remand set forth in the JMR.  

In light of the narrow scope of the JMR and the limited post-JMR briefing from the Veteran's attorney, the Board must conclude that there is no reasonable dispute as to findings in the remainder of the Board's August 2013 decision, including the finality of prior claims and when entitlement arose.  Therefore, in the interest of administrative efficiency, the Board will proceed by addressing the reasons identified in the JMR.  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).  

A.  Background

In its August 2013 decision, the Board found that a December 2001 rating decision, which denied a claim of entitlement to service connection for a lumbar spine disability, based on a finding that new and material evidence had not been submitted to reopen the claim, was final.  The Board then determined that correspondence received from the Veteran's service organization representative on May 24, 2006,  did not constitute an informal claim to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability.  Rather, the Board concluded that the Veteran filed a claim to reopen his service connection claim for a lumbar spine disability, to include as secondary to service-connected thoracic spine disability,   and for entitlement to a TDIU, on October 30, 2007, and entitlement to service connection for a lumbar spine disability and a right lower extremity neurological disability of the lateral and sural femoral cutaneous nerves was established effective that date.

In support of its decision, the Board explained that the May 24, 2006 letter from VFW does not constitute an informal claim for a service connection for a lumbar spine disability because it "simply indicates that [the representative] had received correspondence from the Veteran regarding his 'pending appeal' for service-connected back condition secondary to service-connected T7 fracture and requests that the claim be expedited because the Veteran's appeal 'has been pending since 2001.'"  The Board looked to a November 2006 letter to the Veteran, which had explained to him that the claim was not on appeal.  The Board reasoned that the Veteran then filed a claim in October 2007, and at no time did he indicate, even after being notified by the RO that he had no service connection claim for lumbar spine pending, that he ever intended the May 2006 letter to be a claim to reopen a lumbar spine disability.  The Board also found significant that in the May 2006 correspondence, the Veteran never expressed an intent to reopen his claim; whereas in the October 2007 correspondence, the Veteran expressly articulated his desire to reopen his claim for a lumbar spine disability.  For these reasons, the Board found that the May 2006 correspondence is not an informal claim for benefits for a lumbar spine disability.

B.  Discussion

As explained, the Veteran's then-representative filed a statement on May 24, 2006, informing VA that it had received correspondence from the Veteran regarding his "pending appeal" for service-connected back condition secondary to service-connected T7 fracture, and the letter requested that the claim be expedited because the Veteran's appeal "has been pending since 2001."

The parties to the JMR agreed that the Board did not interpret this letter broadly and sympathetically.  Without expressly saying so, the terms of the JMR nonetheless essentially direct the Board to consider the May 24, 2006 letter to be an informal claim for the benefit sought.  The Board will comply with parties' agreement.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  

Accordingly, the date of claim in this appeal is May 24, 2006.  As there is no material dispute that entitlement had already arisen by this time, the date of claim, May 24, 2006, is considered the later date.  

Following the September 2014 Board letter advising the Veteran and his attorney that the case had been returned to the Board and affording them the opportunity to submit additional evidence and argument, the Veteran's attorney wrote in an October 2014 letter that the Veteran "requests a finding that he is entitled to an effective date as of May of 2006."  As noted above, no other evidence or argument was presented.  In other words, the assignment of this effective date represents a complete grant of the benefit sought on appeal.  In addition to granting the complete benefit sought on appeal, the Board is also mindful that the parties to the JMR did not identify any error in the "Duties to Notify and Assist" section of the Board's prior decision.  No further discussion of VA's duty to notify and assist is necessary.  Accordingly, the Board finds that any errors as to VA's duties to notify and assist the Veteran in this appeal are nonprejudicial and moot.  See 38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A) (West 2014).  



ORDER

Entitlement to an effective date of May 24, 2006, for the award of service connection for a lumbar spine disability is granted.


REMAND

The Board above grants an earlier effective date for the award of service connection for a lumbar spine disability.  Assignment of an initial evaluation for the earlier period will impact whether the Veteran satisfies the requirements for a TDIU rating prior to October 30, 2007.  As such, the Board's adjudication of the appeal for a TDIU would, at this point, be premature.  

Accordingly, the case is REMANDED for the following action:

1. After assigning an initial disability rating for the service-connected lumbar spine disability effective from May 24, 2006, readjudicate the TDIU claim in light of all pertinent evidence of record and legal authority.  This should include, if the Veteran does not otherwise satisfy the schedule criteria for a TDIU, consideration of whether the matter should be referred for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

2.  If the claim remains denied, after completing all requested action set forth above in paragraph 1, furnish to the Veteran and his attorney an appropriate supplemental statement of the case (SSOC).  An appropriate time period to respond should be provided before the case is returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


